Citation Nr: 1756388	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-24 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlment to an evaluation in excess of 40 percent for a lumbar spine disability.

2.  Entitlment to an evaluation in excess of 20 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 1999.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

In correspondence dated September 2017, the Veteran withdrew the appeal as to entitlement to increased evaluations for lumbar and cervical spine disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an evaluation in excess of 40 percent for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to an evaluation in excess of 20 percent for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

In the present case, in correspondence dated September 2017, the Veteran withdrew the appeal as to entitlement to increased evaluations for lumbar and cervical spine disabilities.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time, and these appeals are dismissed.
ORDER

The appeal as entitlement to an evaluation in excess of 40 percent for a lumbar spine disability is dismissed.

The appeal as entitlement to an evaluation in excess of 20 percent for a cervical spine disability is dismissed.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


